Citation Nr: 9920833	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-49 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left little toe 
disorder in postoperative status.  

2.  Entitlement to an increased rating for residuals of a 
fractured right wrist, currently rated as 10 percent 
disabling.  

3.  Entitlement to restoration of a 10 percent rating for 
residuals of a fractured right ankle.  

4.  Entitlement to an increased (compensable) rating for 
residuals of a fractured right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to October 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Houston, Texas.  Based 
on a regular scheduled VA rating examination in April 1994, 
the RO proposed to reduce the disability evaluations for the 
right wrist and the right ankle disabilities from 10 percent 
to 0 percent disabling, respectively.  The veteran timely 
appealed.  The 10 percent rating for the right wrist 
disability was restored, but not the 10 percent rating for 
the right ankle disability.  He has continued his appeal on 
this matter.  The decision entered below confirms the 
reduction of the rating to 0 percent for the right ankle 
disability.  The claim for a current increased rating for 
this disability involves different criteria and will be 
remanded at the end of this decision, along with the issue of 
entitlement to an increased rating for the right wrist 
disability.  

The veteran claimed service connection for left 5th toe 
disability in November 1995.  By rating action later in 
December 1995, the RO denied this claim as not well grounded.  
This denial has been continued by the RO on the same basis 
(not well grounded).  

The veteran had a personal hearing on his appeal before the 
undersigned Board member in April 1999 at the RO.  Testimony 
was taken on the issue of an increased rating for residuals 
of a fracture of the left tibia, but this issue has not been 
prepared for appellate review at this time.  The issue is 
referred to the RO for any further action deemed appropriate.  


FINDINGS OF FACT

1.  The complete medical evidence in this case supports the 
onset of left little toe dysfunction and surgery therefor 
during active service with current postoperative residuals.  

2.  Improvement in the residuals of a fractured right ankle 
was shown by a VA rating examination in April 1994 whereby 
dorsiflexion was beyond the neutral position, plantar flexion 
was normal, to 45 degrees, there were post-traumatic changes 
on X-ray and there was virtually no other adverse 
symptomatology.  


CONCLUSIONS OF LAW

1.  A left little toe disorder in postoperative status was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

2.  Restoration of a compensable rating for residuals of a 
fractured right ankle is not warranted.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 4.71, Diagnostic 
Codes 5270, 5271, 5272, 5273, 5274 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran reportedly 
had reducted subluxation of the proximal interphalangeal 
joint of the left 5th toe in March 1981.  He had X-rays for 
recurrent dislocation of the left 5th toe in July 1981.  
There was an apparent old chip fracture at the anteroinferior 
aspect of the os calcis.  There were no other abnormalities 
identified.  It was recorded that there was no abnormality 
identified about the left 5th toe.  X-rays in January 1982 
for reportedly chronic dislocation of the left 5th toe showed 
no bony abnormalities.  He was seen for left foot plantar 
pain in June 1987.  Anterior metatarsal bursitis was 
diagnosed.  In November 1987, pain of the 2nd interspace of 
the left foot was related to a probable neuroma.  In February 
1988, the neuroma was excised.  In May 1988, he was treated 
for pain of the 2nd and 3rd interspaces of the left foot.  A 
neuroma of the 3rd interspace of the left foot was to be 
ruled out.  In September 1990, he reportedly was complaining 
of mild pain on the dorsum of the foot.  Which foot, right or 
left, was not specified.  Tenderness at the base of the 4th 
metatarsal was elicited.  

On a VA examination in June 1992, the veteran complained of 
soreness, swelling and  pain of the right ankle especially 
after prolonged standing, walking, or any physical activity.  
Gait was described as normal.  The physical examination 
revealed minimal decrease in range of motion of the right 
ankle with some pain elicited on palpation distal to the 
lateral malleolus and anterior to the medial malleolus.  
Plantar flexion was to 35 degrees compared to 40 degrees on 
the left.  Dorsiflexion was to 8 degrees compared to 10 
degrees on the left.  X-ray examinations showed ossification 
underneath the tip of the right medial malleolus representing 
either unfused old fracture or sesamoid.  Spurs were seen of 
the scaphoid and talus bone.  The final diagnoses included 
status post fracture of the right ankle.  

Based on the VA examination in June 1992, the right ankle 
disability was rated as 10 percent disabling.  

On a VA examination in April 1994, the veteran reportedly was 
employed in a supply occupation.  He complained of some 
stiffness and limitation of motion involving the right ankle 
for which he took Ibuprofen.  He wore no orthopedic 
appliance.  The right ankle showed an apparent satisfactory 
union and alignment of the osseous structures.  Dorsiflexion 
was beyond the neutral position and plantar flexion was at 
least to 45 degrees.  There was satisfactory ligamentous 
support medially and laterally.  X-rays of the right ankle 
showed a possible small avulsion fracture of the tip of the 
medial malleolus.  Irregularity to the lateral border of the 
distal tibial metaphysis possibly represented periostitis.  
The final diagnosis was history of fracture of the right 
ankle.  

On a VA foot examination in May 1995, the veteran complained 
of aching pain along the proximal interphalangeal joint line 
of the left 5th toe which reportedly had been present for two 
years.  He reportedly underwent surgery on this toe in 1980 
by transverse incisional approach.  He reportedly had done 
well for 10 years following this surgery.  Objectively, he 
showed tenderness to palpation along the proximal 
interphalangeal joint line of the left 5th toe (incision 
line).  The final diagnosis was degenerative joint disease of 
the left 5th toe proximal interphalangeal joint line.  

VA outpatient treatment records show status post resection of 
the head of the left fifth proximal phalanx of the left foot 
with no other osseous abnormality in November 1995.  In June 
1996, he complained of right ankle pain/discomfort with 
strenuous activity.  Overall, he reportedly was doing OK with 
working, performing daily activities without considerable 
problems, and playing some basketball.  The right ankle was 
not shown to be swollen.  Dorsiflexion was to 15 degrees.  
Plantar flexion was to 40 degrees.  There was no lateral 
tenderness but minimal medial tenderness.  X-rays of the 
right ankle showed no significant swelling.  There was a well 
corticated, round, ossific fragment inferior to the medial 
malleolus, suggestive of prior avulsion injury.  An 
additional area of irregularity was noted in the distal 
lateral tibia and medial fibular, which possibly represented 
a site of prior injury.  There was no acute appearing 
fracture, dislocation or other significant abnormality.  The 
assessment was right ankle pain status post previous 
fracture.  

The veteran's personal hearing at the RO before the 
undersigned Board member took place in April 1999.  He 
testified that his job involved walking on a concrete floor 
and lifting things.  Transcript (T.) at page 3 (3).  After a 
day's work his lower extremities reportedly were extremely 
sore.  When he got home, he took a Motrin, propped his feet 
up and soaked his feet.  He described constant pain of his 
left little toe with the inability to bend it, problems when 
he bumped it, inability to walk barefoot, and a constant 
toothache-type pain of the left little toe.  T. at 4.  He 
stated that padded shoes had not helped him.  He reported 
that he had been seen at a podiatry clinic for his left 
little toe problem in 1985.  T. at 5.  He recalled that his 
left little toe kept slipping out of joint during active 
service and people he knew at a podiatry clinic just put it 
back in place.  T. at 7.  After many dislocations and 
relocations of the left little toe the bone became corroded 
and surgical repair had to be performed.  T. at l8.  

Legal Criteria

Well grounded claims

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical diagnosis), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence or presumption that certain disabilities 
manifest within certain periods are related to service).  
Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 
5 Vet. App. 91, 93, Lathan v. Brown, 7 Vet. App. 359 (1995).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

When a claim is determined to be well grounded, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When, 
after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991).  

Service connection

A service-connected disability is one which was incurred in 
or aggravated by active service, or one which may be presumed 
to have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  Service connection for a disease 
or injury not manifested during service or within the 
applicable presumption period may still be granted if the 
evidence establishes the veteran's current disability is, in 
fact, causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 158-160 (1993).  

Restoration

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155.

In general, the Secretary of Veterans Affairs has the 
authority to adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or a 
combination of injuries. Congress has provided, however, that 
a veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred. 38 
U.S.C.A. § 1155. Generally, when reduction in the evaluation 
of a service-connected disability or employability status is 
contemplated and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor. The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level. 38 C.F.R. § 3.105(e) (1998).

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  However, the provisions of 38 C.F.R. 
§ 3.344(c) specify that the above considerations are required 
for ratings which have continued for long periods at the same 
level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  

The Ratings Schedule provides that traumatic arthritis 
established by x-ray findings, is rated the same as 
degenerative arthritis, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71, Plate II, normal range of ankle 
motion is identified as dorsiflexion of 0 to 20 degrees and 
plantar flexion of 0 to 45 degrees.  

Ankylosis of the ankle, ratable under Diagnostic Code 5270, 
warrants a 10 percent evaluation with plantar flexion of less 
than 30 degrees.  A 30 percent rating is assignable when 
plantar flexion is between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
is assignable when in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  

Under Diagnostic Code 5271, when there is limitation of ankle 
motion, a 10 percent rating is assignable when moderate or a 
20 percent rating is assignable when marked.  

Under Diagnostic Code 5273, when there is malunion of the os 
calcis or astragalus, a 10 percent rating is assignable when 
moderate or a 20 percent rating is assignable when marked.  A 
20 percent rating is assignable for an astragalectomy under 
Diagnostic Code 5274.  

When there is ankylosis of the subastragalar or tarsal joint, 
a 10 percent rating is assignable in good weight-bearing 
position, or a 20 percent rating is assignable when in a poor 
weight bearing position under Diagnostic Code 5272.  

Analysis

Service Connection, Left Little Toe Disorder

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is not 
implausible.  Further, after reviewing the record, the Board 
is satisfied that all the relevant facts have been fully 
developed and that the case is properly in appellate status.  

The abnormality of the veteran's left little toe is shown to 
have coincided with active service, as shown by the reducted 
subluxation of the proximal interphalangeal joint of the left 
5th toe in July 1981.  There was no other specific left 
little toe finding during active service or on the VA 
examinations in June 1992 and April 1994, but a left little 
toe disability was not ruled-out on these medical records 
subsequent to July 1981.  No postservice left little toe 
surgery was indicated.  Then, on the VA examination in May 
1995, degenerative joint disease of the left little toe was 
diagnosed as a postoperative residual.  A history of in-
service surgery on the left little toe was indicated, and 
this is not contraindicated by any post-service medical 
evidence.  An incision line of the left little toe was 
described.  Postoperative left little toe changes were again 
reported in VA outpatient treatment records in November 1995.  
The veteran's sworn testimony in April 1999 describes in-
service surgery on the left 5th toe that is consistent with 
the medical record.  

On the basis of the complete medical evidence, there is a 
sufficient showing of the inception of left little toe 
disability coincident with active service requiring surgery 
and current manifestations of postoperative changes.  While a 
chronic disability of the left little toe may not have been 
shown during active service, it is medically indicated that 
current left little toe changes are postsurgical and such 
surgery was performed during active service.  This 
establishes chronic left little toe disability that is 
traceable to inservice injury; namely, left little toe 
dislocations.  Accordingly, the requirements for service 
connection for a left little toe disorder in postoperative 
status are met and the benefit sought on appeal is granted.  

Rating Restoration, Right Ankle

As a preliminary matter, the Board finds that the veteran's 
claim for a restored 10 percent rating for his right ankle 
disability is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is satisfied that all relevant 
facts regarding the issue of restoration of a 10 percent 
rating for the right ankle disability have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to that claim.

The factual background reported above indicates that the 10 
percent rating which was assigned for the right ankle 
disability on the basis of the VA examination in June 1992 
was reduced on the premise that the April 1984 examination 
showed that it was improved.  

The right ankle is rated on the basis of limitation of 
motion.  In June 1992, limitation of motion was shown to be 
minimal, with plantar flexion to 35 degrees and dorsiflexion 
to 8 degrees.  Degenerative changes were identified by X-ray.  
Even with slight limitation of motion that was not 
compensable under Diagnostic Code 5271, and with the June 
1992 findings of limited right ankle motion with pain on 
palpation, a 10 percent rating was assignable under 
Diagnostic Codes 5003-5010 on the basis of traumatic 
arthritis of the right ankle in post-fracture status.  Such a 
rating was effective from May 1992.  

On the April 1994 examination, plantar flexion was 10 degrees 
better and dorsiflexion was beyond the neutral position, 
presumably about the same as recorded earlier.  The veteran 
complained of limited motion and pain for which he took 
Ibuprofen.  His complaints of stiffness and pain were not 
objectively supported.  He did not need an orthopedic 
appliance and right ankle union and alignment were 
satisfactory.  Right ankle ligamentous support also was 
satisfactory.  There were some X-ray changes signifying a 
small avulsion fracture and periostitis.  There was no 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  

On the basis of the April 1994 examination, the 10 percent 
rating for the right ankle disorder was reduced to 0 percent, 
after this reduction was appropriately proposed and the 
veteran was appropriately notified, in accordance with 
38 C.F.R. § 3.105.  The veteran timely appealed.  

Since the rating of 10 percent was in a prestabilized status 
within the meaning of 38 C.F.R. § 3.344 (that is, it was in 
effect for less than five years), it was only required that a 
rating examination show improvement in the disability in 
order for the rating to be appropriately reduced in 
accordance with such improvement.  The April 1994 examination 
clearly showed such improvement, specifically in range of 
motion of the right ankle, which was apparently painless.  
Such manifestations were consistent with improvement in the 
disability to the noncompensable level.  Therefore, under the 
applicable criteria, the reduction to zero percent was 
justified and a restoration of the 10 percent rating is not 
in order.  

As was indicated above, and as will be discussed further 
below, the Board believes that the veteran has presented a 
claim of entitlement to an increased disability rating for 
his right ankle disability.  Such claim involves the 
application of different regulations and, in the opinion of 
the Board, calls for further evidentiary development.

ORDER

Service connection for a left little toe disorder in 
postoperative status is granted.  

Restoration of a 10 percent rating for residuals of a 
fractured right ankle is denied.  


REMAND

The veteran is being rated under Diagnostic Code 5215, which 
assigns a rating based upon the limitation of motion of the 
right wrist, and Diagnostic Code 5271, which assigns a rating 
based upon the limitation of motion of the right ankle.  

The veteran, who is right handed, has related that throwing 
and moving the right wrist is painful with tenderness to 
palpation over the scaphoid region.  He has complained of 
right ankle pain and discomfort from strenuous activity.  
Minimal medial tenderness has been elicited.  He has 
testified that he experiences right wrist and right ankle 
soreness after working all day on concrete flooring and 
lifting things.  He has described limited right wrist motion 
and a feeling that the right wrist is tearing when he picks 
things up.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service- connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1998), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The Court in DeLuca remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

In this case, the veteran has made DeLuca type allegations, 
and the examination report which has been employed by the RO 
to rate his disability does not provide information which 
confirms or negates the existence or extent of the 
compensable factors which he alleges are present and which 
are listed in 38 C.F.R. §§ 4.40 and 4.45.  Where, as here, an 
examination report is inadequate under the circumstances -- 
those circumstances being that increased disability has been 
alleged but not examined for -- the RO must take remedial 
action.  See 38 C.F.R. § 4.2 (1998); see also Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Inasmuch as the veteran has complaints which relate to pain 
and functional impairment, including due to flare-ups, the 
considerations of 38 C.F.R. §§ 4.40 and 4.45 must be 
adequately addressed.  A thorough VA examination of the 
veteran's service-connected right wrist and ankle 
disabilities is in order.

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for all health care 
providers who have provided treatment for 
his right wrist and ankle problems since 
his discharge from service in October 
1990.  After securing any necessary 
releases, the RO should obtain copies of 
all medical treatment records referred to 
by the veteran which have not been 
previously obtained.  These medical 
records should be associated with the 
veteran's claims folder.  

2.  When the above development is 
completed, the veteran should be 
scheduled for a VA orthopedic examination 
to evaluate the nature, manifestations, 
and severity of the veteran's service-
connected right wrist and ankle 
disabilities.  The veteran's claims 
folder and a copy of the remand portion 
of this decision must be made available 
to and reviewed by the physician prior to 
the examination.  All medically indicated 
diagnostic testing should be performed.  
With respect to the veteran's service-
connected right wrist and ankle 
disabilities, the examiner should 
indicate the current symptomatology 
associated with such disability, to 
include such factors, as pain, limited 
range of motion, weakness, excess 
fatigability, incoordination and the 
like.  Right as compared to left upper 
and lower extremity circumferences should 
be reported.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  The RO should then readjudicate the 
issues of entitlement to an increased 
rating for the specified right wrist and 
right ankle disabilities.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

